     Case 1:20-cv-02841 Document 1 Filed 09/18/20 USDC Colorado Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLORADO
Civil Action No.

KINSMAN CONSTRUCTION, INC., a Colorado
corporation; and JAMES KINSMAN, individually

               Plaintiffs,

v.

VERIZON WIRELESS SERVICES, LLC, a Delaware
limited liability company; COMMNET CELLULAR
INC., a Colorado corporation d/b/a VERIZON
WIRELESS; and VALOR INTELLIGENT
PROCESSING, LLC, a Delaware limited liability
company

               Defendants.


                                   NOTICE OF REMOVAL


        TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE

DISTRICT OF COLORADO:

        PLEASE TAKE NOTICE that Defendant VERIZON WIRELESS SERVICES, LLC

(“Defendant”) hereby removes the action described below from the District Court of Jefferson

County, Colorado (“State Court”) to the United States District Court for the District of Colorado,

pursuant to Sections 1331, 1367(a), 1441, and 1446 of Title 28 of the United States Code

(“U.S.C.”). As set forth more fully below, this case is properly removed to this Court pursuant to

28 U.S.C. § 1441 because Defendant has satisfied the procedural requirements for removal and

this Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331. In

support of this Notice of Removal, Defendant states as follows:




                                                1
   Case 1:20-cv-02841 Document 1 Filed 09/18/20 USDC Colorado Page 2 of 4




   I.      THIS COURT HAS SUBJECT MATTER JURISDICTION PURSUANT TO 28

           U.S.C. SECTIONS 1331, 1367 AND 1441

        On August 27, 2020, Plaintiffs Kinsman Construction, Inc. and James Kinsman filed a

Complaint in the District Court of Jefferson County, Colorado. On August 28, 2020, Plaintiffs

served Defendant with a Summons, the Complaint, and a Civil Case Cover Sheet. As required

by 28 U.S.C. § 1446(a), copies of the Summons, Complaint and Civil Case Cover Sheet are

attached hereto as Exhibit A, Exhibit B and Exhibit C, respectively, and a copy of the State

Court’s Civil Procedure Order is attached as Exhibit D. Attached as Exhibit E is a copy of the

docket sheet. No other process, pleadings, or orders have been served on Defendant.

        In the Complaint, Plaintiffs allege, among other things, that Defendant reported

inaccurate or incomplete information to consumer credit reporting agencies. Based upon these

allegations, Plaintiffs allege claims for breach of contract (Exhibit B, ¶¶ 31-35) and for Violation

of Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq. (id. at ¶¶ 36-48).

        Because this action arises under federal law (FCRA), which can be ascertained from the

face of Plaintiffs’ Complaint, this Court has original jurisdiction pursuant to 28 U.S.C. § 1331.

In addition, this Court has supplemental jurisdiction over Plaintiff’s remaining state law claim

for breach of contract, which seeks damages based upon alleged “damage to James Kinsman's

credit score and reputation” and, thus, forms part of the “same case or controversy” pursuant to

28 U.S.C. § 1367(a). Accordingly, this action may be removed to this Court pursuant to 28

U.S.C. § 1441.




                                                 2
   Case 1:20-cv-02841 Document 1 Filed 09/18/20 USDC Colorado Page 3 of 4




       II.     THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE

SATISFIED

       On or about August 27, 2020 Plaintiffs filed this action in the District Court of Jefferson

County, Colorado. Defendant was served with the Complaint on August 28, 2020. This Notice

of Removal is timely in that it was filed within 30 days from the time Defendant had notice that

the action was removable, and less than a year after the commencement of the action. See 28

U.S.C. §1446(b).

       The District Court of Jefferson County, Colorado is located within the United States

District Court for the District of Colorado. See 28 U.S.C. § 85. Thus, venue is proper in this

Court because it is the “district and division embracing the place where such action is pending.”

28 U.S.C. § 1441(a).

       In compliance with 28 U.S.C. §1446(d), Defendant will serve on Plaintiffs, and file with

the Clerk of the District Court of Jefferson County, Colorado written notice of the filing of this

Notice of Removal, including providing all parties and the Court with a copy of this Notice of

Removal as an attachment thereto.

       No previous application has been made for the relief requested herein.

       WHEREFORE, Defendant hereby removes this action from the State Court to the United

States District Court for the District of Colorado pursuant to 28 U.S.C.§§ 1331, 1367(a), 1441,

and1446.

       DATED: September 18, 2020                     Respectfully submitted,

                                                      /s/ Daniel J. Williams
                                                      Thomas E.M. Werge (Colo. Reg. #42726)
                                                      Daniel J. Williams (Colo. Reg. #52568)
                                                      WERGE LAW LLC
                                                      1627 N. Vine St. Ste. 200
                                                      Denver, CO 80206



                                                 3
Case 1:20-cv-02841 Document 1 Filed 09/18/20 USDC Colorado Page 4 of 4




                                      Telephone: 720-507-5008
                                      Fax: 303-586-4900
                                      tom@werge.law
                                      Attorneys for Defendant Verizon
                                      Wireless Services, LLC




                                  4
